Citation Nr: 0947135	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  09-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to Agent Orange exposure. 

2.  Entitlement to service connection for skin cancer, 
claimed as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran provided testimony at an August 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2006 claim for entitlement to service 
connection for diabetes mellitus, type II, and skin cancer, 
both as secondary to Agent Orange, the Veteran indicated that 
he is currently receiving Social Security Administration 
(SSA) benefits.  In an April 2006 statement, the Veteran 
stated that he has been treated for diabetes since 1998.  He 
further indicated that cancer was removed from his nose in 
1998.  Finally, the Veteran stated that he has been 
permanently disabled and receiving SSA benefits since 1999.    

There is no indication of record that the RO attempted to 
obtain any records pertaining to the Veteran from SSA.  As 
there is a clear indication that the Veteran has been 
receiving SSA benefits since 1999, the Veteran's records are 
potentially relevant and should be obtained from SSA on 
remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain any 
administrative decisions and all medical 
records used in adjudicating the Veteran's 
award of disability benefits.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  Review the record and ensure that the 
above action has been completed.  Then, 
readjudicate the Veteran's claims with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


